Exhibit 10.1

NEUROBIOLOGICAL TECHNOLOGIES, INC.

LOGO [g70362neurobiological.jpg]

February 14, 2008

Craig W. Carlson

Dear Craig:

This letter confirms your separation from employment with Neurobiological
Technologies, Inc. (the “Company”). This letter also proposes an agreement
between you and the Company.

Your employment with the Company shall terminate effective March 31, 2008 unless
the Company terminates your employment on an earlier date (the “Termination
Date”). During the period of February 14, 2008 through March 31, 2008, you will
remain an at-will employee with the Company at your current rate of pay. The
Company shall pay you for all accrued but unused vacation time through the date
of termination of your employment. The Company shall also provide you with the
right to continue group medical and dental insurance coverage after the
termination of your employment under the law known as “COBRA.” The terms for
that opportunity will be set forth in a separate written notice. The termination
of other benefits will be addressed in separate correspondence. Basically, your
eligibility to participate in any other employee benefit plans and programs of
the Company ceases on or after the termination of your employment in accordance
with applicable benefit plan or program terms and practices. You shall also have
the right to exercise any and all vested options that you hold to purchase
common stock of the Company, pursuant to and subject to the terms of any and all
applicable stock option plans and agreements. The Company shall also reimburse
you for any outstanding, reasonable business expenses that you have incurred on
the Company’s behalf through the termination of your employment, after the
Company’s timely receipt of appropriate documentation pursuant to the Company’s
business expense reimbursement policy. The payments and other terms set forth
above will not be affected by whether or not you agree to the terms set forth
below.

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing you and
the Company and related persons or entities from any claims and permitting you
to receive separation pay and related benefits.

If you agree to the terms of this Agreement, you acknowledge that you are
entering into this Agreement voluntarily. It is customary in employment
separation agreements for the departing employee to release the employer from
any possible claims, even if the employer believes, as is the case here, that no
such claims exist. Neither the Company nor you want your employment relationship
to end with a legal dispute. By entering into this Agreement, you understand
that the Company is not admitting in any way that it violated any legal
obligation that it owed to you.

 

2000 POWELL STREET ¡ SUITE 800 ¡ EMERYVILLE, CA 94608 ¡ 510.595.6000 ¡ FAX
510.595.6006

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

With those understandings, you and the Company agree as follows:

 

1. Termination of Employment

This confirms that your employment with the Company ends effective on the
Termination Date and you will remain an at-will employee through the Termination
Date. You will continue to perform your regular job duties and other requested
tasks through the Termination Date. However, the Company understands that you
will be seeking alternative employment during this period. You confirm that you
will resign from any and all other positions that you hold with the Company as
an officer, director or otherwise effective on the Termination Date. You further
confirm that you will resign from any and all positions that you hold with any
affiliate of the Company effective on the Termination Date.

 

2. Severance Benefits

(a) Severance Pay. The Company shall pay you severance pay (“Severance Pay”) in
the amount of $125,000, which is equal to six month’s of pay at your current
annual base salary of $250,000. The Company shall pay you the entire amount of
Severance Pay on March 31, 2008.

(b) Health Benefits. Your rights and obligations under COBRA are explained in a
separate letter to you describing your medical, dental and vision insurance
continuation rights under COBRA. To continue your medical, dental and vision
insurance coverage, you must elect COBRA continuation coverage. If you elect
COBRA continuation coverage and provided that you and your beneficiaries remain
eligible for COBRA continuation coverage, the Company shall continue to pay for
medical, dental and vision insurance premiums for coverage of you and your
beneficiaries to the same extent as if you had remained employed through
September 30, 2008. If you elect COBRA continuation coverage, you may continue
coverage for yourself and any beneficiaries after September 30, 2008, but will
do so at your sole expense for the remainder of the COBRA period, to the extent
you and they remain eligible.

 

3. Stock Options

All options that you hold to purchase shares of the Company’s common stock
pursuant to the 2003 Equity Incentive Plan (the “Plan”) that are not be vested
as of your Termination Date shall lapse on that date and will not be
exercisable. A summary of your options is attached hereto as Exhibit A. You
acknowledge that the Exhibit A summarizes all vested options that have not been
exercised as of the date of the letter and that shall remain exercisable by you
as of the Termination Date for a period of three months from termination, as
described in the Plan.

The exercise of any such stock options shall be subject to the terms of the
Plan, including, without limitation, the time limits on exercise. This Section 3
is not intended to modify in any respect the rights to which you would otherwise
be entitled if you were not to agree to this Agreement or the terms governing
stock options. The above summary is set forth solely to confirm certain
information concerning stock options.

 

4. Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

5. Return of Property

You confirm that you will return to the Company, on or before the Termination
Date, all Company property, including, without limitation, computer equipment,
software, keys and access cards, credit cards, files and any documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective). You
also commit to deleting and finally purging any duplicates of files or documents
that may contain Company information from any computer or other device that
remains your property after the Termination Date. In the event that you discover
that you continue to retain any such property, you shall return it to the
Company immediately.

 

6. Confidential Information

You agree to comply with the terms of your obligations under the July 31, 2006
Employee Nondisclosure and Proprietary Information Agreement between you and the
Company (“Employee Nondisclosure and Proprietary Information Agreement”), a copy
of which is attached hereto as Exhibit B.

 

7. Mutual Release of Claims

(a) In consideration for, among other terms, the payments and benefits described
in Section 2, to which you acknowledge you would otherwise not be entitled, you
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees. This release includes, without limitation, all Claims:

 

  •  

relating to your employment by and your termination from employment with the
Company;

  •  

of wrongful discharge;

  •  

of breach of contract;

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

  •  

under any other federal or state statute;

  •  

of defamation or other torts;

  •  

of violation of public policy;

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect your vested rights under
the Company’s Section 401(k) plan or your rights under this Agreement or your
rights to indemnification under California law or the Company’s bylaws.

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

(b) In consideration for your release and the other undertakings contained
herein, the Company and its affiliated and related entities and their respective
predecessors, successors and assigns voluntarily release and forever discharge
you and your heirs generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown that, as of the date when
this Agreement is signed, you have, ever had, now claim to have or ever claimed
to have had against you. This release includes, without limitation, all Claims:

 

  •  

relating to your employment with the Company;

  •  

of breach of contract;

  •  

of defamation or other torts;

  •  

of violation of public policy;

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

provided, however, that this release shall not cover claims that the Company may
have against you relating to any criminal conduct occurring during your
employment with the Company.

 

8. Civil Code § 1542 Waiver

You acknowledge that you are familiar with Section 1542 of the California Civil
Code, which reads as follows:

California Civil Code Section 1542

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

You agree that you are releasing unknown claims and waving all rights that you
may have under Section 1542 of the Civil Code of California or under any statute
or common law principle of similar effect. The Company acknowledges that it is
familiar with the above Section 1542 of the California Civil Code and agrees
that it is releasing unknown claims and waiving all rights that it may have
under Section 1542 of the Civil Code of California or under any statute or
common law principle of similar effect.

 

9. Mutual Non-disparagement

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents. The Company agrees not to make any disparaging statements
concerning you. You further agree not to take any actions or conduct yourself in
any way that would reasonably be expected to affect adversely the reputation or
goodwill of the Company or any of its affiliates or any of its current or former
officers, directors, shareholders, employees or agents. The Company further
agrees not to take any voluntary actions or conduct itself in such a way that
would reasonably be expected to affect adversely your reputation or goodwill.
You further agree that you shall not voluntarily provide information to or
otherwise cooperate with any individual or entity that is contemplating or
pursuing litigation against any of the Releasees or that is undertaking any
investigation or review of any of the Releasees’ activities or practices;
provided, however, that you may participate in or otherwise assist in any
investigation or inquiry conducted by the EEOC or the California Fair Employment
and Housing Commission. These non-disparagement obligations shall not in any way
affect your obligation to testify truthfully in any legal proceeding.

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

10. Information Concerning Actual, Potential or Alleged Financial Irregularities

You represent that you are not aware of any actual, potential or alleged
financial irregularities concerning the Company.

 

11. Future Cooperation

You agree to cooperate reasonably with the Company and all of its affiliates
(including its and their outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation
about which the Company believes you may have knowledge or information. You
further agree to make yourself available at mutually convenient times during and
outside of regular business hours as reasonably deemed necessary by the
Company’s counsel. You agree to appear without the necessity of a subpoena to
testify truthfully in any legal proceedings in which the Company calls you as a
witness. The Company shall pay you a daily rate, at the then current market
rate, and also reimburse you for any pre-approved reasonable business travel
expenses that you incur on the Company’s behalf as a result of your litigation
cooperation services, after receipt of appropriate documentation consistent with
the Company’s business expense reimbursement policy.

 

12. Suspension or Termination of Payments

In the event that you fail to comply with any of your obligations under this
Agreement, in addition to any other legal or equitable remedies it may have for
such breach the Company shall have the right to terminate or suspend its
payments to you under this Agreement. The termination or suspension of such
payments in the event of such breach by you will not affect your continuing
obligations under this Agreement. Notwithstanding the foregoing, this provision
shall not apply to the extent that your breach of this Agreement consists of
initiating a legal action in which you contend that the release set forth in
Section 7 is invalid, in whole or in part, due to the provisions of 29 U.S.C.
§ 626(f).

 

13. Legal Representation

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.

 

14. Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

 

15. Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

16. Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17. Enforcement

(a) Jurisdiction. You and the Company hereby agree that the Superior Court of
the State of California, San Francisco County and the United States District
Court for the Northern District of California shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim for violation of this Agreement. With respect to
any such court action, you and the Company (i) submit to the jurisdiction of
such courts, (ii) consent to service of process, and (iii) waive any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction or venue.

(b) Relief. You agree that it would be difficult to measure any harm caused to
the Company that might result from any breach by you of your promises set forth
in Sections 5, 6, 7, 8, 9, 10, or 11, and that in any event money damages would
be an inadequate remedy for any such breach. Accordingly, you agree that if you
breach, or propose to breach, any portion of your obligations under Sections 5,
6, 7, 8, 9, 10, or 11, the Company shall be entitled, in addition to all other
remedies it may have, to an injunction or other appropriate equitable relief to
restrain any such breach, without showing or proving any actual damage to the
Company and without the necessity of posting a bond. In the event that the
Company prevails in any action to enforce Sections 5, 6, 7, 8, 9, 10, or 11,
then you also shall be liable to the Company for attorney’s fees and costs
incurred by the Company in enforcing such provision(s).

The Company agrees that it would be difficult to measure any harm caused to you
that might result from any breach by the Company of its promises set forth in
Sections 7, 8 or 9, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, the Company agrees that if it breaches,
or proposes to breach, any portion of its obligations under Sections 7, 8 or 9,
you shall be entitled, in addition to all other remedies you may have, to an
injunction or other appropriate equitable relief to restrain any such breach,
without showing or proving any actual damage to you and without the necessity of
posting a bond. In the event that you prevail in any action to enforce Sections
7, 8 or 9, then the Company also shall be liable to you for attorney’s fees and
costs incurred by you in enforcing such provision(s).

 

18. Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the State of
California, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

19. Entire Agreement

This Agreement constitutes the entire agreement between you and the Company.
This Agreement supersedes any previous agreements or understandings between you
and the Company except the Employee Nondisclosure and Proprietary Information
Agreement which remains in full force and effect.

 



--------------------------------------------------------------------------------

Craig W. Carlson

February 14, 2008

 

20. Time for Consideration; Effective Date

You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it. To accept this Agreement, you must return a signed original
of this Agreement so that it is received by the undersigned at or before the
expiration of this twenty-one (21) day period. If you sign this Agreement within
less than twenty-one (21) days of the date of its delivery to you, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
twenty-one (21) day period. For the period of seven (7) days from the date when
this Agreement becomes fully executed, you have the right to revoke this
Agreement by written notice to the undersigned. For such a revocation to be
effective, it must be delivered so that it is received by the undersigned at or
before the expiration of the seven (7) day revocation period. This Agreement
shall not become effective or enforceable during the revocation period. This
Agreement shall become effective on the first business day following the
expiration of the revocation period.

 

21. Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

Very truly yours,

NEUROBIOLOGICAL TECHNOLOGIES, INC.

 

By:   /s/ Paul E. Freiman           2/19/08   Paul E. Freiman           Date  
President and Chief Executive Officer          

 

Enclosures: (Exhibit A) – Summary of Stock Options

(Exhibit B) – Employee Nondisclosure and Proprietary Information Agreement

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

/s/ Craig W. Carlson           2/19/08 Craig W. Carlson           Date